DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant’s arguments, see Remark, filed 11/12/2020, with respect to the rejections of claims 1-23 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsubaki et al. (US 20160043469).

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubaki et al. (US 20160043469).
Tsubaki et al. disclose;
Regarding claim 1:

Regarding claim 2:
a winding axis of the coil conductor (2/4) extends in a direction perpendicular or substantially perpendicular to the lamination direction (Z-axis).
Regarding claim 17:
(e.g. in Fig. 1) discloses that L > W > H is satisfied when a dimension of the multilayer body (defined by 1, 3, 5) in a lengthwise direction is L (along the Y-axis), a dimension of the multilayer body (defined by 1, 3, 5) in a width direction is W (along the X-axis), and a dimension of the multilayer body (defined by 1, 3, 5) in the lamination direction is H (along the Z-axis; Para. 0052, Lines 4-8).
Regarding claim 18:
(e.g. in Fig. 1) no conductive body is provided on a side surface (F12) perpendicular or substantially perpendicular to a winding axis (along Z-axis) of the coil conductor (2/4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 20160043469) in view of Tenno et al. (US 20170331190).
Regarding claim 3:
Tsubaki et al. is silent on that the first terminal covers at least a portion of a point at an L/4 position from one end of the first main surface in a lengthwise direction and the second terminal covers at least a portion of a point at an L/4 position from the other end of the first main surface in the lengthwise direction when a length of the first main surface in the lengthwise direction is L.
Tenno et al. disclose (in Fig. 3) the first terminal (21) covers at least a portion of a point at a specific position from one end of the first main surface (bottom surface of 20e) in a lengthwise direction and the second terminal (22) covers at least a portion of a point at a specific position from the other end of the first main surface (bottom surface of 20e) in the lengthwise direction when a length of the first main surface (bottom surface of 20e) in the lengthwise direction is L.

.

Claims 4-13, 15-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 20160043469) in view of Yokoyama et al. (US 20140266949).
Regarding claim 4:
Tsubaki et al. is silent on that at least one first main surface dummy electrode is provided on the first main surface in addition to the first terminal and the second terminal.
Yokoyama et al. disclose at least one first main surface dummy electrode (14a-along the mid) is provided on the first main surface (bottom surface in Figs. accommodating 14a) in addition to the first terminal (14a-left) and the second terminal (14a-right; Para. 0120, Lines 4-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dummy electrodes as used in Yokoyama et al. into the device of Tsubaki et al. for the benefit of enhancing fall strength or bending strength of stack-type inductor element (Para. 0120, Lines 8-10).
Regarding claim 5:
Tsubaki et al. is silent on that the at least one first main surface dummy electrode is provided only at positions between the first terminal and the second terminal.
Yokoyama et al. disclose the at least one first main surface dummy electrode (14a-along the mid) is provided only at positions between the first terminal (14a-left) and the second terminal (14a-right).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dummy electrodes as used in Yokoyama et al. into the device of Tsubaki et al. 
Regarding claim 6:
Tsubaki et al. is silent on that a set of the first terminal, the second terminal, and the at least one first main surface dummy electrode are aligned on the first main surface in a matrix defined by a first side perpendicular or substantially perpendicular to a lengthwise direction of the multilayer body and a second side parallel or substantially parallel with the lengthwise direction of the multilayer body, and a number of the first terminal, the second terminal, and the at least one first main surface dummy electrode aligned along the first side is two or more.
Yokoyama et al. disclose (in Figs. 24-29) a set of the first terminal (14a(14a1)), the second terminal (14a(14a2)), and the at least one first main surface dummy electrode (14a) are aligned on the first main surface (12) in a matrix defined by a first side perpendicular or substantially perpendicular to a lengthwise direction of the multilayer body (12) and a second side parallel or substantially parallel with the lengthwise direction of the multilayer body (12), and a number of the first terminal (14a(14a1)), the second terminal (14a(14a2)), and the at least one first main surface dummy electrode (14a) aligned along the first side is two or more (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position and arrange the terminals at a particular position along the lengthwise direction of the coil antenna body as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of providing electrical isolation between the conductive terminals (Para. 0240, Line 1-3).
Regarding claim 7:
Tsubaki et al. is silent on that a total number of the first terminal, the second terminal, and the at least one first main surface dummy electrode provided on the first main surface is four or eight.
Yokoyama et al. disclose (in Figs. 24-29) a total number of the first terminal (14a(14a1)), the second terminal (14a(14a2)), and the at least one first main surface dummy electrode (14a) provided on the first main surface (bottom surface in Figs. defining accommodating 14a) is four or eight (See Fig. 25).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dummy electrodes as used in Yokoyama et al. into the device of Tsubaki et al. 
Regarding claim 8:
Tsubaki et al. is silent on that each of the first terminal and the second terminal has a band shape extending along a lengthwise direction of the first main surface and lengths of the first terminal and the second terminal along the lengthwise direction of the first main surface are equal or substantially equal to each other.
Yokoyama et al. disclose (in Figs. 24-29) each of the first terminal (14a(14a1)) and the second terminal (14a(14a2)) has a band shape (rectangular or substantially rectangular shape) extending along a lengthwise direction of the first main surface (bottom surface in Figs. defining accommodating 14a) and lengths of the first terminal (14a(14a1)) and the second terminal (14a(14a2)) along the lengthwise direction (x-axis) of the first main surface (bottom surface in Figs. defining accommodating 14a) are equal or substantially equal to each other (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position and arrange the terminals at a particular position along the lengthwise direction of the coil antenna body as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of providing electrical isolation between the conductive terminals (Para. 0240, Line 1-3).
Regarding claim 9:
Tsubaki et al. is silent on that the first terminal is a conductor pattern, the second terminal is a conductor pattern, a set of all of conductor patterns provided on the first main surface includes a first row and a second row extending along the lengthwise direction of the first main surface, and the first row and the second row are aligned in a direction perpendicular or substantially perpendicular to the lengthwise direction of the first main surface.
Yokoyama et al. disclose (in Figs.1 and 24-29) the first terminal (14a(14a1)) is a conductor pattern, the second terminal (14a(14a2)) is a conductor pattern, a set of all of conductor patterns provided on the first main surface (bottom surface in Figs. defining accommodating 14a) includes a first row (See Figs. 1 and 24) and a second row (See Figs. 1 and 24) extending along the lengthwise direction (x-axis) of the first main surface (bottom surface in Figs. defining accommodating 14a), and the first row (See 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position and arrange the terminals at a particular position along the lengthwise direction of the coil antenna body as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of reducing or preventing defective breakage (Para. 0119, Lines 3-4).
Regarding claim 10:
Tsubaki et al. is silent on that the first terminal is in the first row and the second terminal is in the second row.
Yokoyama et al. disclose (in Fig. 24) the first terminal (14a(14a1)) is in the first row (See Fig.) and the second terminal (14a(14a2)) is in the second row (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position and arrange the terminals at a particular position along the lengthwise direction of the coil antenna body as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of reducing or preventing defective breakage (Para. 0119, Lines 3-4).
Regarding claim 11:
Tsubaki et al. is silent on that a first portion that electrically connects the first row and the second row in a state in which the first terminal and the second terminal are electrically isolated from each other is provided on the first main surface.
Yokoyama et al. however disclose different shapes for the first terminal and the second terminal (in Figs. 25 and 29) connecting the first and the second rows such that the first terminal (14a(14a1)) and the second terminal (14a(14a2)) are electrically isolated from each other and provided on the first main surface (bottom surface in Figs. accommodating 14a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to design the terminals having shapes as taught by Yokoyama et al. for the benefit of facilitating warpage of the substrate assembly thereby preventing damage from residual stress (Para. 0131, Lines 9-11).
Regarding claim 12:
Tsubaki et al. is silent on that a center conductor pattern is provided at a center or an approximate center of the first main surface, and the first terminal and the second terminal are separated from the center conductor pattern and the center conductor pattern is interposed between the first and second terminals.
Yokoyama et al. disclose (in Fig. 26) a center conductor pattern (14a located at the center) is provided at a center or an approximate center of the first main surface (bottom surface in Figs. defining accommodating 14a), and the first terminal (14a(14a1)) and the second terminal (14a(14a2)) are separated from the center conductor pattern (14a) and the center conductor pattern (14a) is interposed between the first (14a(14a1)) and second terminals (14a(14a2)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position and arrange the terminals at a particular position along the lengthwise direction of the coil antenna body as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of reducing or preventing defective breakage (Para. 0119, Lines 3-4).
Regarding claim 13:
Tsubaki et al. is silent on that the multilayer body includes a second main surface facing an opposite side to the first main surface and electrodes are provided on the second main surface in a mirror-image symmetrical manner with electrodes provided on the first main surface.
Yokoyama et al. disclose (See Figs. 24 and 25) the multilayer body (12) includes a second main surface (top surface in Figs. accommodating 14b) facing an opposite side to the first main surface (bottom surface in Figs. defining accommodating 14a) and electrodes (14b) are provided on the second main surface (top surface in Figs. accommodating 14b) in a mirror-image symmetrical manner with electrodes (14a) provided on the first main surface (bottom surface in Figs. accommodating 14a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position and arrange the terminals at a particular position along the lengthwise direction of the coil antenna body as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of reducing or preventing defective breakage (Para. 0119, Lines 3-4).
Regarding claim 15:

Regarding claim 16:
Tsubaki et al. is silent on that the multilayer body includes the magnetic layer in a region in which the coil conductor is provided and includes a non-magnetic layer at at least one of an upper side and a lower side relative to the coil conductor when the multilayer body is viewed such that the lamination direction is an up-down direction.
Yokoyama et al. disclose the multilayer body (12) includes the magnetic layer (12a) in a region in which the coil conductor (16 coupled to 18) is provided and includes a non-magnetic layer (SH4) at least one of an upper side (12a on the top with electrode 14b) and a lower side (12b) relative to the coil conductor (16 coupled to 18) when the multilayer body (12) is viewed such that the lamination direction (z-axis) is an up-down direction (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the magnetic and the non-magnetic layers and arranged as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of concentrate magnetic flux lines into the structure, thereby creating a magnetic path/field with less interference and eddy current losses in device electronics.
Regarding claim 19:
Tsubaki et al. is silent on that no magnetic layer is provided in an outer side portion of the coil conductor when the multilayer body is seen from a winding axis of the coil conductor.
Yokoyama et al. disclose no magnetic layer (SH4; Para. 0080, Lines 9-11) is provided in an outer side portion of the coil conductor (16 coupled to 18) when the multilayer body (12) is seen from a winding axis (y-axis) of the coil conductor (16 coupled to 18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the magnetic and the non-magnetic layers and arranged as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of concentrate magnetic flux lines into the structure, thereby creating a magnetic path/field with less interference and eddy current losses in device electronics.
Regarding claim 20:
Tsubaki et al. is silent on that a coil-mounted substrate comprising the coil antenna.
Yokoyama et al. disclose (in Figs. 30 and 31) a coil-mounted substrate (53) comprising the coil antenna (54).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the coil-mounted substrate having the coil antenna as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of establishing near field communication (Para. 0153, Lines 22-24).
Regarding claims 21-23:
Tsubaki et al. is silent on a recording medium comprising the coil antenna as required by claim 21; an electronic apparatus comprising the coil antenna as required by claim 22; and an electronic apparatus comprising the recording medium as required by claim 23.
Yokoyama et al. disclose (in Figs. 30 and 31) a recording medium (52) comprising the coil antenna (54); (in Figs. 30 and 31); an electronic apparatus (51) comprising the coil antenna (54); and (in Figs. 30 and 31) an electronic apparatus (51) comprising the recording medium (52).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the coil antenna in recording medium as taught by Yokoyama et al. into the device of Tsubaki et al. for the benefit of improving interacting with external RFIC readers (Para. 0153, Lines 24-31).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 20160043469) in view of Ito (US 20140176382).
Tsubaki et al. is silent on that the coil conductor includes an interlayer connection conductor exposed at a side surface of the multilayer body along the lamination direction of the multilayer body.
Ito discloses the coil conductor (121) includes an interlayer connection conductor (122) exposed at a side surface of the multilayer body (10) along the lamination direction of the multilayer body (See Fig. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845